Citation Nr: 1020785	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-00 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine 
disability, higher than 40 percent prior to July 1, 2006, and 
higher than 20 percent as of July 1, 2006.

2.  Whether a rating reduction from 40 percent to 20 percent 
for a cervical spine disability, effective July 1, 2006, was 
proper.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1978, and from January 1985 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The claim on appeal was initiated with an August 2004 claim 
for increased rating.  In January 2005, the RO proposed a 
reduction for the Veteran's cervical spine disability rating.  
The April 2006 rating decision reduced the Veteran's cervical 
spine rating from 40 percent to 10 percent, effective July 1, 
2006.  A November 2006 rating decision increased the rating 
for a cervical spine disability to 20 percent, effective July 
1, 2006.  Thus, the Board has rephrased the issues listed on 
the title page to better reflect all issues raised by the 
Veteran. 

The issue of TDIU is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2002 rating decision granted service connection 
for a cervical spine disability, and assigned a 40 percent 
rating, effective February 1, 2002.

2.  For the period on appeal prior to July 1, 2006, the 
evidence shows that the Veteran's cervical spine disability 
was manifested by pain and limitation of motion with forward 
flexion of the cervical spine to at least 40 degrees; there 
is no evidence of physician prescribed bed rest, nor is there 
any evidence of incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 6 weeks 
during a period of 12 months, or a neurological deficit.

3.  A January 2005 rating decision proposed to reduce the 
disability rating for a cervical spine disability from 40 
percent to 20 percent.  The Veteran was notified of the 
proposed reduction in January 2005 and was notified that he 
had 30 days to request a hearing and 60 days to submit 
additional evidence.

4.  An April 2006 rating decision reduced the rating a 
cervical spine disability from 40 percent to 10 percent, 
effective July 1, 2006, based on a finding that the 
disability had improved.  The 40 percent rating was in effect 
for less than five years.

5.  A January 2007 rating decision increased the rating for a 
cervical spine disability from 10 percent to 20 percent, 
effective July 1, 2006.  


CONCLUSIONS OF LAW

1.  Before July 1, 2006, the criteria for a rating higher 
than 40 percent for a cervical spine disability, status post-
anterior cervical discectomy and fusion C 6-7, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§4.71a, Diagnostic Code 5243 (2009).

2.  The reduction of the rating for a cervical spine 
disability, status post-anterior cervical discectomy and 
fusion C 6-7, from 40 percent to 20 percent was proper, and a 
rating greater than 20 percent is not warranted since July 1, 
2006.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); Diagnostic 
Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in September 2004 and 
January 2005; rating decisions in April 2006, November 2006, 
and January 2007; a statement of the case in November 2006; 
and a supplemental statement of the case in January 2007.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
adjudication of the claims by the RO subsequent to the 
claimants receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2007 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  Furthermore, the Board finds that if there is 
any deficiency in the notice to the Veteran or the timing of 
the notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

An August 2002 rating decision granted service connection for 
a cervical spine disability and assigned a 40 percent rating, 
effective February 1, 2002.  The Veteran filed a claim for a 
rating higher than 40 percent in August 2004.  An April 2006 
rating decision reduced the disability rating from 40 percent 
to 10 percent, effective July 1, 2006.  A January 2007 rating 
decision increased the rating for a cervical spine disability 
to 20 percent, effective July 1, 2006.  

The service treatment records show that the Veteran underwent 
an anterior cervical discectomy with fusion of C6-7.  X-rays 
of the cervical spine revealed degenerative changes.  

On VA orthopedic examination in April 2002, the Veteran 
complained of neck pain that radiated to his left upper 
extremity, which he treated with narcotics although he 
complained medication was ineffective.  Reflexes were normal.  
The examiner noted good muscle tone.  Flexion and extension 
of the cervical spine was to 40 degrees, lateral bending to 
30 degrees, and rotation to 60 degrees.  X-rays of the 
cervical spine revealed an anterior cervical fusion with 
hardware effusion present at C6-7 and C7-8.

On VA neurological examination in May 2002, the Veteran 
complained of severe neck pain radiating to the left 
extremity.  Reportedly, medication was not helping the pain.  
The Veteran reported intermittent numbness, and difficulty 
moving his neck.  X-rays of the cervical spine showed 
degenerative changes.  EMG did not show any active 
denervation.  The examiner noted that the Veteran's symptom 
was pain, which was difficult to determine with an EMG, as 
opposed to any sensory or motor deficit.  Muscle strength was 
symmetrical on both sides.  On examination, his cervical 
spine movements were noted as very restricted.  Sensory 
system examination was normal. 

On VA medical examination in September 2004, the examiner 
diagnosed status post-anterior cervical fusion with residual 
cervical discomfort without  evidence of radiculopathy.  
Flexion and extension of the cervical spine was to 45 
degrees, and right and left lateral flexion was also to 45 
degrees.  Right and left rotation was to 80 degrees.  There 
was discomfort with left rotation.  No tenderness or spasms 
were noted.  On neurological examination, the upper 
extremities did not show any abnormalities and the examiner 
noted that an electromyograph performed in 2002 revealed 
normal findings.  X-rays of the cervical spine showed 
degenerative joint disease at C4-5 and C6.  The examiner 
suspected a new herniated cervical disc, although on a second 
examination in December 2004, MRI showed evidence of anterior 
cervical fusion without any secondary changes.  Disc 
herniation, spinal canal stenosis and neural foraminal 
stenosis were not shown.  In an addendum report in January 
2005, the examiner indicated that the Veteran did not have 
limitation of motion of the cervical spine nor was there 
evidence of additional functional limitation on repetitive 
motion, caused by pain, other than discomfort with rotation 
to the left, weakness, fatigue, or lack of endurance.  

VA treatment records from 2004 to 2007 recorded complaints of 
lower back and neck pain, along with narcotic treatment.  The 
Veteran's medical history included back strain, lumbar 
radiculopathy with a herniated disc, and cervical 
radiculopathy.  The Veteran was administered nonsteroidal 
anti-inflammatory injections in March 204, January 2005, July 
2005, May 2006, September 2006, November and December 2006.  
A January 2005 MRI noted an impression of status-post fusion 
of C5-6 with C5-6 radiculopathy.  The MRI revealed cervical 
spondylosis with bulging intervertebral disc, but without 
definite definable spinal cord or nerve rot compromise.

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The Board notes that the applicable rating criteria for the 
Veteran's disability rating, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
rating regulations were amended in September 2003.  68 Fed. 
Reg. 51,454 (Aug. 27, 2003).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).; 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2009).

In this case, however, the amendments were not enacted during 
the pendency of the appeal.  Specifically, the Veteran's 
claim was submitted in August 2004, and after the amendments 
were incorporated.  Therefore, for increased rating purposes, 
only the current regulations are applicable.

Diagnostic Code 5290 provided a rating based on limitation of 
motion of the cervical spine, with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
30 percent when severe.  38 C.F.R. Part 4, Diagnostic Code 
5290 (effective prior to September 26, 2003).  No higher 
rating was warranted absent unfavorable ankylosis.  38 C.F.R. 
Part 4, Diagnostic Code 5287 (effective prior to September 
26, 2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees; extension is zero to 45 
degrees; left and right lateral flexion are zero to 45 
degrees; and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The combined 
normal range of motion of the cervical spine is thus 340 
degrees.  The normal ranges of motion for each component of 
the spinal motion provided are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, Plate V, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2009).

Although the criteria under old Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed. (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  67 Fed. Reg. 56,509 (Sept. 
4, 2002).  Though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Under the new regulation, based on limitation of motion, a 20 
percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (in effect from September 26, 2003).

Prior to September 23, 2002, under Diagnostic Code 5293, a 20 
percent rating was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
assigned for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating was assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  Those amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
Diagnostic Code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25 (2009).

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:  A 20 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 60 percent rating requires evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(in effect from September 26, 2003).

The Board must first consider whether the Veteran was 
entitled a rating higher than 40 percent prior to July 1, 
2006.  From the time of the Veteran's claim in August 2004 
until July 1, 2006, he was rated at 40 percent for his 
cervical spine disability.  In order to warrant a rating in 
excess of 40 percent, the evidence must show intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
While the VA examiner in September 2004 indicated that he 
suspected a new herniated cervical disc, and a January 2005 
MRI report revealed cervical spondylosis with bulging 
intervertebral disc, there is no objective medical evidence 
of physician prescribed bed rest.  Although the Veteran has 
argued that the omission of notes in the VA records of 
physician prescribed bed rest was due to the fact that his 
need for it was obvious and documentation was not required, 
in the absence any evidence of incapacitating episodes of 
intervertebral disc syndrome much less incapacitating 
episodes having a total duration of at least six weeks during 
any given 12 months period from August 2004 until July 1, 
2006, the Board finds that the criteria under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes have not been met.  In addition, to the extent that 
the previous criteria may apply, the Board finds that the 
evidence does not show pronounced intervertebral disc 
syndrome with sciatic neuropathy or neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Therefore, the Board finds that a 
rating greater than 40 percent was not warranted prior to 
July 1, 2006.

The Board must next address whether the reduction was 
warranted.  A Veteran's disability rating shall not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  Prior to 
reducing a Veteran's disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  
Generally, when reduction in the rating of a service-
connected disability is contemplated and the lower rating 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2009).  In the advance written 
notice, the beneficiary will be informed of his right for a 
pre-determination hearing, and if a timely request for 
hearing is received within 30 days, benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1) (2009).

In a January 2005 letter, the Veteran was notified of a 
proposal to reduce the rating assigned for cervical spine 
disability.  He was notified that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level, and that 
if he did not respond within those 60 days, his disability 
rating would be reduced.  The Veteran responded to the 
January letter in March 2005, stating that his pain had 
worsened.  The Veteran did not request a pre-determination 
hearing.  An April 2006 rating decision reduced the rating, 
effective, July 1, 2006.

Evaluating the chronology of the process described above, the 
Board finds that the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's 
disability rating by notifying him of his rights and giving 
him an opportunity for a hearing and time to respond.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) 
(2009).  Those regulations provide that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are applicable for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
those disabilities will warrant a reduction in rating.  
Similar protections are afforded to Veterans who have been 
awarded a total rating based on unemployability.  38 C.F.R. § 
3.343 (2009).

Under those criteria regarding reductions, the RO must find 
the following: (1) based on a review of the entire record, 
the examination forming the basis for the reduction is full 
and complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a)-(b) 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413 (1993).

In this case, the Veteran's 40 percent rating for his 
cervical spine disability was effective on February 1, 2002, 
while the reduction was effective July 1, 2006.  Because the 
rating had not been in effect for five years or more, 
compliance with the provisions of 38 C.F.R. § 3.344(a)-(b) is 
not required.  38 C.F.R. § 3.344(c) (2009).  Those provisions 
do not apply to disabilities that have not become stabilized 
and are likely to improve.  Reexaminations reflecting 
improvement, physical or mental, in those disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (2009).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The Board notes that the current rating schedule that 
addresses disabilities of the spine became effective 
September 26, 2003.  68 Fed. Reg. 51,454-56 (Aug. 27, 2003).  
Although the reduction of the Veteran's cervical spine rating 
was issued subsequent to the enactment of the current rating 
criteria, the Veteran's 40 percent rating had been in effect 
since February 1, 2002, which was prior to the regulation 
change.  A readjustment to the Schedule for Rating 
Disabilities shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  38 C.F.R. § 3.951(a) 
(2009).  Moreover, when rating disabilities, VA must consider 
both former and revised criteria, with consideration of 
revised criteria no sooner than the effective date of the new 
provisions.  Wanner v. Principi, 17 Vet. App. 4 (2003); 
DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 
Vet. App. 111 (1997); VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 
Fed. Reg.  33422 (2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 
69 Fed. Reg. 25179 (2004).  The RO considered the reduction 
in light of the former and revised criteria.

The Board finds that the reduction from 40 percent to 20 
percent was proper.  Based on the evidence before the RO at 
the time the reduction was effectuated, the Veteran's 
cervical spine disability showed improvement.  38 C.F.R. §§ 
3.105(e) (2009).  A rating in excess of 20 percent was not 
warranted under either the former or revised rating criteria 
for disabilities of the spine and the rating was properly 
reduced. 

A rating higher than 20 percent is not warranted because even 
if the criteria for disc disease were used, the evidence does 
not show that after July 1, 2006, the Veteran suffered from 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, or that he experienced 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during any given 12 months 
period after July 1, 2006.  Thus, a 40 percent rating under 
Diagnostic Codes 5293 and 5243, for intervertebral disc 
syndrome was not warranted. 

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under Diagnostic Code 
5293 or the General Rating Formula for Diseases and Injuries 
of the Spine (in effect from September 23, 2002 to September 
26, 2003, and from September 26, 2003 through the present, 
respectively).  38 C.F.R. § 4.71a (2002-2009).  Therefore, it 
is necessary to determine whether the Veteran would have been 
entitled to a higher rating, and thus restoration of the 
40 percent rating, if chronic orthopedic and neurological 
manifestations were evaluated separately and combined with 
all other disabilities.

Turning first to the orthopedic manifestations, prior to 
September 23, 2003, Diagnostic Code 5290 provided a maximum 
rating of 30 percent on the basis of severe limitation of 
motion of the cervical spine.  While on VA neurological 
examination in May 2002, the Veteran complained of severe 
neck pain, and the examiner found the Veteran's cervical 
spine movements very restricted, VA orthopedic examination 
findings in April 2002, and September 2004, show flexion and 
extension of the cervical spine was to at least 40 degrees, 
lateral bending to at least 30 degrees, and rotation to no 
less than 60 degrees, which are inconsistent with severe 
limitation of motion and demonstrate a range of motion that 
had improved and warranted a rating of no more than 20 
percent.  Ankylosis of the cervical spine was not shown.  38 
C.F.R. § 4.71a, Diagnostic Codes 5287, 5290 (2009).

Therefore, under the revised criteria, the reduction was 
appropriate and no higher rating than the 20 percent would 
have been appropriate.  The Veteran's disability picture 
based on the evidence at the time of the reduction is already 
contemplated by the 20 percent rating; forward flexion of the 
cervical spine to greater than 15 degrees but not greater 
than 30 degrees, the combined range of motion of the cervical 
spine not greater than 170 degrees, and muscle spasm.  
Flexion of the cervical spine to 15 degrees or less; or, 
ankylosis of the entire cervical spine was not shown.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  
Therefore, the Board finds that restoration is not warranted 
as the evidence did not demonstrate entitlement to the higher 
rating at the time of reduction.

Also there is no objective evidence to demonstrate that pain 
on use or during flare-ups results in additional severe 
functional limitation, forward cervical flexion of 15 degrees 
or less, or limitation of motion to the extent that there is 
ankylosis of the cervical spine, for a disability evaluation 
higher than the currently assigned 20 percent rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It is noted that in an addendum report in 
January 2005, the examiner indicated that the Veteran did not 
have limitation of motion of the cervical spine nor was there 
evidence of additional functional limitation on repetitive 
motion, caused by pain, other than discomfort with rotation 
to the left, weakness, fatigue, or lack of endurance.  

In this case, a rating based upon neurological manifestations 
of the Veteran's cervical spine disability was not warranted 
because no ratable neurological residuals were shown.  With a 
rating of no more than 20 percent for limitation of motion 
under either the old o new rating criteria and no neurologic 
residuals, the Board finds that improvement was shown and the 
reduction was warranted.  Therefore, restoration of the 40 
percent rating is not warranted. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  38 C.F.R. § 4.124a (2009).  
With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes referred to in this 
section will be that for moderate incomplete paralysis, or 
with sciatic nerve involvement, for moderately severe 
incomplete paralysis.  38 C.F.R. § 4.123 (2009).

The medical evidence shows complaints of  neck pain radiating 
to the upper left extremity, along with tingling and 
numbness, and a January 2005 MRI that noted an impression of 
status-post fusion of C5-6 with L C5-6 radiculopathy.  
However, on neurological examinations, the Veteran's reflexes 
were noted as normal, muscle strength was symmetrical on both 
sides, there was no evidence of sensory or motor deficit.  
The upper extremities did not show any abnormalities.  An EMG 
in 2002 revealed normal findings with no active denervation.  
A December 2004, MRI showed evidence of anterior cervical 
fusion without any secondary changes.  Disc herniation, 
spinal canal stenosis and neural foraminal stenosis were not 
shown.  Moreover, no bowel or bladder impairment was noted.  
Therefore, while the regulations provide that a Veteran may 
be entitled to a separate rating for associated objective 
neurologic abnormalities provided those abnormalities are 
compensably disabling, the medical records and VA examination 
reports do not document any adverse neurological 
symptomatology, and a separate compensable rating is not 
warranted.  While a diagnosis of radiculopathy was made, the 
evidence does not show symptomatology that is ratable.

The Board has considered the Veteran's statements concerning 
the state of his disability.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (although interest may affect the credibility 
of testimony, it does not affect competency to testify).

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, residuals of an anterior cervical 
discectomy and fusion C 6-7, to include intervertebral disc 
syndrome and degenerative changes of the cervical spine, are 
not the type of disorder that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (in some 
cases, lay evidence will be competent and credible evidence 
of etiology).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
cervical spine disability.  However, disability ratings are 
made by the application of a rating schedule which is based 
on average impairment of earning capacity as determined by 
the clinical evidence of record.  Therefore, the Board finds 
that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than his assessment of the severity 
of his disability.

The Board also specifically recognizes the Veteran's 
complaints of persistent pain in his neck.  However, pain 
alone is not a factor that would impact a disability rating 
under the relevant Diagnostic Codes.  Instead, the Board may 
only consider the effect pain has on the relevant factors in 
the Diagnostic Code which, in this case, focus primarily on 
mobility and function.  In any event, with the exception of 
incapacitating episodes, Diagnostic Code 5243 is evaluated 
identically "with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching."

Consequently, the Board finds that the evidence shows that 
the Veteran's cervical spine disability picture effective 
July 1, 2006, no longer warranted a rating of 40 percent and 
the reduction to 20 percent was proper. 

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  Here, the rating criteria for the 
Veteran's cervical spine disability reasonably describe the 
Veteran's disability level and symptomatology, and provide 
for higher ratings for additional or more severe symptoms, 
which have not been shown.  In this regard, there is no 
evidence that this disorder causes unusual factors such as 
marked interference in employment or frequent 
hospitalizations.  Therefore, the Board finds that the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is adequate.  Consequently, 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b)(1) (2009).

Furthermore, for the reasons discussed in evaluating the 
reduction, the evidence does not show that an increased 
rating, greater than 20 percent, was warranted for a cervical 
spine disability at any time after July 1, 2006.  After July 
1, 2006, the evidence does not show forward flexion of the 
cervical spine of less than 15 degrees, ankylosis, 
incapacitating episodes of longer than four weeks in any 12-
month period, or any ratable neurological residuals.

In sum, the evidence is against a finding that from August 
2004 to July 2006, the Veteran was entitled to a rating 
higher than 40 percent for a cervical spine disability, and 
the reduction of the rating for the cervical spine disability 
from 40 percent to 20 percent effective July 1, 2006, was 
proper.  Furthermore, the evidence does not show that an 
increased rating, greater than 20 percent was warranted at 
any since July 1, 2006.  Accordingly, the preponderance of 
the evidence is against the claims, and the claims must be 
denied..  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 40 percent for a cervical spine 
disability prior to July 1, 2006, is denied.

A rating higher than 20 percent for a cervical spine 
disability from July 1, 2006, is denied.

The rating reduction from 40 percent to 20 percent for a 
cervical spine disability, effective July 1, 2006, was 
proper.


REMAND

The Veteran contends that he is unable to obtain or secure 
employment due to his service-connected disabilities, 
including the back disability for which he sought an 
increased rating.  A claim for a TDIU is not a freestanding 
claim.  Rather, a TDIU claim is part of an increased rating 
claim when that claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for pain disorder, a 20 percent rating for 
lumbar strain with degenerative changes of the lumbar spine, 
a 20 percent rating for status post-anterior cervical 
discectomy and fusion C 6-7, a 10 percent rating for 
tinnitus, a 10 percent rating for status post-iliac crest 
bone graft, and a 0 percent rating for bilateral hearing 
loss.  The combined disability rating is 60 percent.  38 
C.F.R. § 4.25, Table I, Combined Ratings Table (2009).  
Therefore, he does not meet the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  The issue 
then is whether the Veteran's service-connected disabilities 
nevertheless prevent him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.  38 C.F.R. § 4.16(b) (2009).

To date, the Veteran has not been afforded a VA examination 
regarding whether his service-connected disabilities prevent 
him from securing or following a substantially gainful 
occupation.  Therefore, the Board must remand this claim for 
an opinion to be obtained.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, this appeal is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities (pain 
disorder, lumbar strain with degenerative 
changes of the lumbar spine, status post-
anterior cervical discectomy and fusion C 
6-7, status post-iliac crest bone graft, 
tinnitus, and bilateral hearing loss) on 
his ability to obtain and maintain gainful 
employment.  The examiner should review 
the claims file and note that review in 
the examination report.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that the service-connected 
disabilities prevent the Veteran from 
obtaining or maintaining gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner is also asked 
to comment on the impact of the service-
connected disabilities on employment and 
activities of daily life.  The examination 
report must include a complete rationale 
for all opinions expressed.  

2.  Then, readjudicate the claim, with 
consideration of 38 C.F.R. § 4.16(b) (2009) 
and 38 C.F.R. § 3.321(b) (2009).  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


